Citation Nr: 1735104	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for memory problems, to include as due to an undiagnosed illness.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. F., Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to May 1995 and December 2000 to April 2007, to include service in the Southwest Asia Theatre of Operations from January 2004 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The matter was previously before the Board in September 2012 and September 2013, at which times the Board remanded for further development.

Subsequent to the September 2013 Board remand, the RO issued a rating decision in October 2014, which granted the Veteran an evaluation of 100 percent from October 14, 2014 for posttraumatic stress disorder (PTSD) and depressive disorder (previously rated as mood disorder due to general medical condition of balance disorder/chronic pain, with depressive features (also claimed as anxiety disorder)).  Because the Veteran is now rated at 100 percent disabling for this service connected disability, the Board only considers the period prior to his increase, i.e. prior to October 14, 2014, on appeal.

Similarly, as discussed in detail below, the Veteran was also granted special monthly compensation, effective October 14, 2014, due to his PTSD and depressive disorder being 100 percent disabling, and additional service-connected disabilities, not including PTSD, being independently ratable at 60 percent or more.  As a result, the TDIU claim is moot, effective October 14, 2014.

The issue of entitlement to service connection for memory problems, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to October 14, 2014, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

2.  Since the Veteran was granted a 100 percent rating for PTSD, effective October 14, 2014, as well as a special monthly compensation for having over 60 percent evaluation for additional disabilities, effective October 14, 2014, an award of TDIU after that date could result in no further benefit.


CONCLUSION OF LAW

1.  Entitlement to a TDIU is warranted for the period prior to October 14, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

2.  There is no question of law or fact remaining involving the claim of entitlement to a TDIU, effective October 14, 2014, and the appeal from that date is moot.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In the instant case, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Analysis

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

A total disability rating for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed the evidence in the Veteran's claim file, but will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed an application for TDIU on April 28, 2008.  As will be explained in detail below, the Board will first address the period prior to October 14, 2014.

Period prior to October 14, 2014

Effective April 8, 2007, the Veteran was service-connected for headaches at 30 percent disabling, as well as the following disabilities at 10 percent disabling: difficulty taking a deep breath; blood rushing to the head - hot feeling; heaviness of entire body; numbness and shooting pain, left side of face; heaviness/numbness in left arm; heaviness/numbness in left leg.  The combined rating for these disabilities is in excess of 40 percent.  In addition, they are all attributable to environmental hazard in the Gulf War/ undiagnosed illness, thus resulting from a common etiology or a single accident and may be considered as one disability, pursuant to 38 C.F.R. § 4.16 (a).  The Veteran was also service-connected for acid reflux with dysphagia (also claimed as clicking in the throat when swallowing) together with irritable bowel syndrome at a disability rating of 10 percent, effective April 8, 2007.  The combined evaluation for compensation of the Veteran's service connected disabilities from April 8, 2007 was 70 percent.  Therefore, the Veteran meets the threshold requirements for TDIU, as set forth in 38 C.F.R. § 4.16 (a).

In his application for increased compensation based on employability, received by VA on May 15, 2008, the Veteran indicated that he left employment in the United States Army in April 2007 and that he had not been employed for the past twelve months.  Records indicate that the Veteran separated from service on April 7, 2007, and suggest that the Veteran has not been employed since that time.  Further supporting the Veteran's contentions of an inability to work since separation from service includes a letter from the Social Security Administration (SSA), received by the VA in December 2010, stating that the Veteran became disabled under SSA rules on April 7, 2007, and that he became entitled to monthly benefits beginning December 2007.  The Board has also considered the numerous statements submitted by the Veteran, as well as statements from his ex-spouse, such as the March 2011, correspondence, which describes the Veteran's physical and mental struggles leading to his separation from the military and thereafter.

Upon review of the evidence of record, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran's service-connected disabilities prevented him from obtaining substantially gainful occupation for the period prior to October 14, 2014.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a).

Period from October 14, 2014

The Board finds that the Veteran's claim for TDIU effective October 14, 2014 is moot.

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court), taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s). 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

In this case, the Veteran has been awarded a 100 percent schedular evaluation for disorder (PTSD) and depressive disorder (previously rated as mood disorder due to general medical condition of balance disorder/chronic pain, with depressive features (also claimed as anxiety disorder)) from October 14, 2014.  Furthermore, since that time, the Veteran has been granted special monthly compensation under 38 U.S.C. § 1114 (s) for having additional service-connected disabilities, other than PTSD and depressive disorder, at a combined rating of greater than 60 percent.  Therefore, there is no actual or potential benefit that could arise by awarding TDIU and the claim for TDIU is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).


ORDER

Entitlement to a TDIU prior to October 14, 2014 is granted.

The claim for entitlement to a TDIU from October 14, 2014 is dismissed.


REMAND

The Board finds that additional development is necessary before a decision can be rendered regarding the issue of service connection for memory problems.  In September 2013, the Board referred the issues of entitlement to service connection for anxiety disorder and panic attacks and entitlement to service connection for sleep apnea.  The Board also remanded the claim for entitlement to service connection for memory problems, because it found that this issue was inextricable intertwined with the referred issues.

In an October 2014 rating decision, the RO added anxiety disorder to the previously service connected disability of a mood disorder due to general medical condition of balance disorder/chronic pain, with depressive features associated with vertigo (claimed as eye/ear mismatch causing loss of balance), and assigned a staged rating, increasing the Veteran's disability rating to 70 percent effective February 21, 2013, and 100 percent from October 14, 2014.  This issue is now classified by the RO as posttraumatic stress disorder (PTSD) and depressive disorder (previously rated as mood disorder due to general medical condition of balance disorder/chronic pain, with depressive features (also claimed as anxiety disorder) associated with vertigo (claimed as eye/ear mismatch causing loss of balance)).  The claim for service connection for sleep apnea was denied.

The Board finds that further development is necessary in order to determine if memory loss is a symptom of the Veteran's already service-connected PTSD and depressive disorder, or entitled to service connection as a separate disability.  

A June 2008 VA examination lists memory loss as one of the Veteran's non-PTSD psychiatric/medical symptoms and indicates that he suffers from such symptoms five times per day.  A July 2008 VA examination addendum diagnosed the Veteran with a mood disorder due to a general medical condition of balance disorder/chronic pain.  The examiner opined that the mental health ramifications for such a condition would likely include chronic fatigue, depression, including some memory and possibly speech impairments.  A VA examination from February 2013 reported that the Veteran's memory problems are associated with his anxiety disorder, or diagnosed Panic Disorder with Agoraphobia and not a Mood Disorder.  Another VA examination from February 2013 reported that the etiology of the Veteran's speech/memory condition is unknown.  In an October 2014 VA examination, the Veteran indicated that he had memory problems, which he attributed to sleep apnea.

Accordingly, the case is REMANDED for the following action:

Obtain a medical opinion, in order to address whether the claimed memory loss disability is a symptom of the Veteran's service-connected PTSD and depressive disorder or a separate disability.  If necessary, the Veteran should be afforded another physical examination.  The examiner should be provided a copy of the claim file, to include all pertinent treatment records and a copy of this remand.  Any opinion generated should note a review of these documents.

The opinion should address the following:

Whether the Veteran's memory loss is itself a disability or whether it is a symptom of another disability, such as a symptom of the Veteran's posttraumatic stress disorder (PTSD) and depressive disorder (previously rated as mood disorder due to general medical condition of balance disorder/chronic pain, with depressive features (also claimed as anxiety disorder)).

If it is a separate disability, then the examiner should address:

(a)  Whether it is as likely as not (50 percent probability or more) that the Veteran has a memory loss disability causally related to, or aggravated by, one of the Veteran's service-connected disabilities, to include posttraumatic stress disorder (PTSD) and depressive disorder (previously rated as mood disorder due to general medical condition of balance disorder/chronic pain, with depressive features (also claimed as anxiety disorder)).

(b)  Whether it is as likely as not (50 percent probability or more) that the Veteran has a memory loss disability causally related to, or aggravated by, active service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be given for all opinions expressed.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


